DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-18 are pending.

Information Disclosure Statement
It is noted by the examiner that at the time of the writing of this Office action that an Information Statement (IDS) is not attached to the file wrapper of this application. The examiner therefore presumes the IDS has not been submitted by applicant and no applicant-admitted prior art has been considered.

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:
Claim 4 recites “the sheet-like material” in line 3. It is respectfully suggested to amend the limitation to “the nanoporous sheet-like material” for consistent recitation of claim limitation. 
Claim 6 recites “the sheet-like material” in line 2. It is respectfully suggested to amend the limitation to “the nanoporous sheet-like material” for consistent recitation of claim limitation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 2008/0199577 A1, hereinafter “Jensen”).
In regard to claims 1 and 18, Jensen discloses a food container for preserving freshness of food (Abstract, paragraph [0014]), the food container comprising (Fig. 1 – Fig. 3, paragraphs [0024]-[0031]):
(i) a container body (12, Fig. 1) having a cavity adapted for containing food items;
(ii) a lid detachably secured on the container body to close the cavity of the container (14, Fig. 1); and 
(iii) one or more food preserving elements (20, Fig. 1) capable of absorbing food spoiling gas, such as moisture (paragraph [0044]), to preserve freshness of the food items; 
wherein the one or more food preserving elements are disposed inside the cavity releasably (see Fig. 1 – Fig. 3).

In regard to claim 2, Jensen discloses the food preserving element is provided in a form of a fiber woven or nonwoven (i.e., a membrane) (paragraph [0036]) comprising at least one gas absorbent capable of absorbing the food spoiling gas such as moisture (paragraph [0036]), the membrane is configured to releasably attached onto a lower surface of the lid or an inner surface of the cavity of the food container (paragraph [0041]).

In regard to claim 3, Jensen discloses the membrane contained in the food preserving element (20, Fig. 1) comprises a membrane substrate and the at least one gas absorbent disposed into the membrane substrate (paragraph [0036]). 

Jensen discloses every limitation recited in claims 1-3 and 18. 

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen, as applied to claim 1 above, and further in view of Ochi et al. (US 7,666,504 B2, hereinafter “Ochi”).
In regard to claims 4 and 5, Jensen discloses the absorbent food pad (20, Fig.1) has an absorbent medium or superabsorbent medium. The absorbent medium or superabsorbent medium may be a material such as fluff pulp, cellulosic material, binding fiber, airlaid, nonwoven, woven, polymer, absorbent gels, superabsorbent polymer (SAP), compressed SAP composite of SAP granules adhered with one or more binders or plasticizers, airlaid with SAP, compressed composite with short or microfiber materials, thermoplastic polymer fibers, cellulose powders, and combinations thereof. The non-woven material may be spun-bonded polypropylene or perforated plastic film (paragraph [0036]).
Jensen does not explicitly disclose the polymer fibers or microfibers materials are nanoporous materials. 
Ochi discloses a nanoporous fiber being substantially free from coarse pores and having homogeneously dispersed nanopores, unlike conventional porous fibers (Abstract). Ochi discloses the nanoporous fiber of the present invention are capable of supporting adsorbents and are suitable as industrial materials typically for chemical filters and air filters (col. 60, lines 10-25). 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the absorbent food pad (20, Fig.1) of Jensen to provide the polymer fibers or microfibers materials are nanoporous materials as taught by Ochi, because the nanoporous fiber are capable of supporting adsorbents and are suitable as industrial materials typically for chemical filters and air filters as taught by Ochi (col. 60, lines 10-25). 

In regard to claims 6 and 7, Jensen discloses the absorbent food pad (20, Fig.1) has an absorbent medium or superabsorbent medium. The absorbent medium or superabsorbent medium may be a material such as fluff pulp, cellulosic material, binding fiber, airlaid, nonwoven, woven, polymer, absorbent gels, superabsorbent polymer (SAP), compressed SAP composite of SAP granules adhered with one or more binders or plasticizers, airlaid with SAP, compressed composite with short or microfiber materials, thermoplastic polymer fibers, cellulose powders, and combinations thereof. The non-woven material may be spun-bonded polypropylene or perforated plastic film (paragraph [0036]). It is known in the art that industrial adhesive binder composition comprises silicone resin as evidenced by Beckwith et al. (US 3,240,736). 

In regard to claims 8, 9 and 10, Jensen discloses the absorbent food pad (20, Fig.1) may have a top sheet, a bottom sheet, and one or more islands disposed between the top sheet and the bottom sheet. The absorbent food pad may also have a base panel and one or more side panels hingeably connected to the base panel. Embodiments of the disclosure have one or more side panels that are foldable, allowing the pad 20 to conform to a base, side walls or underside of the cover of the food storage container (12, Fig. 1) (paragraph [0035]). Since casing refers to “a cover or shell that protects or enclose something”, the disclosure an absorbent food pad comprising a top sheet, a bottom sheet, and one or more islands disposed between the top sheet and the bottom sheet does meets the limitations recited in claims 8 and 9 of claimed invention. In addition, Jensen discloses the absorbent food pad (20, Fig.1) comprises an adhesive material that can be removed and disposed after use (paragraph [0041]) which is considered to encompasses the self-adhesive and magnet or hook and loop Velcro as recited in claim 10 of claimed invention. 

In regard to claims 12 and 15, Jensen discloses the absorbent food pad (20, Fig.1) has an absorbent medium or superabsorbent medium capable of absorbing food spoiling gas, such as moisture (paragraph [0044]). The absorbent medium or superabsorbent medium may be a material such as fluff pulp, cellulosic material, binding fiber, airlaid, nonwoven, woven, polymer, absorbent gels, superabsorbent polymer (SAP), compressed SAP composite of SAP granules adhered with one or more binders or plasticizers, airlaid with SAP, compressed composite with short or microfiber materials, thermoplastic polymer fibers, cellulose powders, and combinations thereof. The non-woven material may be spun-bonded polypropylene or perforated plastic film (paragraph [0036]). This renders the limitation recited in claim 12 of claimed invention. Since Jensen discloses polypropylene as one of plastic materials in comprising absorbent food pad (20, Fig.1), the limitation of claim 15 using polypropylene resin is considered obvious as evidenced by Beckwith et al. (US 3,240,736). 

In regard to claims 13 and 14, Jensen’s teachings, as evidenced by Beckwith et al. (US 3,240,736), set forth above, directs a combination of gas adsorbent material into plastic material such as polypropylene resin. Jensen does not explicitly disclose the mass composition of gas adsorbent in the plastic materials as recited in claims 13 and 14, however, the claimed mass composition of gas adsorbent in the plastic materials would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize absorbent food pad activity and utility taking into consideration the operational parameters of the gas adsorption operation (time, temperature, pressure, throughput), the geometry of the absorbent food pad, the physical and chemical make-up of the food to be preserved. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen, as applied to claim 1 above, and further in view of Magargee et al. (US 2006/0070523 A1, hereinafter “Magargee”).
In regard to claim 11, Jensen discloses the absorbent food pad (20, Fig.1) further comprises ethylene scavengers (paragraph [0012]).
Jensen does not explicitly disclose the ethylene scavengers comprises adsorbent material such as potassium treated zeolite. 
Magargee discloses a process and a composition for absorbing ethylene (Abstract). Magargee discloses zeolite treated with potassium permanganate (paragraph [0014]) for maintaining freshness of fruit by absorbing ethylene (paragraphs [0003]; [0004]). 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the absorbent food pad (20, Fig.1) of Jensen to provide the ethylene scavengers comprises adsorbent material such as potassium treated zeolite as taught by Magargee, because the zeolite treated with potassium permanganate (paragraph [0014]) is a known, effective materials for maintaining freshness of fruit by absorbing ethylene (Magargee, paragraphs [0003]; [0004]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen, in view of Ochi, as applied to claim 12 above, and further in view of Leroy et al. (US 6,941,764, hereinafter “Leroy”).
In regard to claim 16, Jensen, in view of Ochi, does not explicitly disclose the food container is subject to a heating treatment for regeneration of the food container.
Leroy discloses a refrigerated trolley for an aircraft in preserving food (Abstract). Leroy discloses adsorbent used in adsorbing moisture and the method of heating to regenerate the adsorbent material (col. 2, lines 1-67). 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to adopt the method of using the food container of Jensen to provide the scheme of the food container is subject to a heating treatment for regeneration of the food container as taught by Leroy, because the scheme of the food container being subject to a heating treatment for regeneration of the food container is a known, effective scheme for regenerating the food container for adsorbing moisture as taught by Leroy (col. 2, lines 1-67). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen, in view of Ochi, as applied to claim 12 above, and further in view of Magargee.
In regard to claim 17, Jensen discloses the absorbent food pad (20, Fig.1) further comprises ethylene scavengers (paragraph [0012]).
Jensen, in view of Ochi, does not explicitly disclose the ethylene scavengers comprises adsorbent material such as potassium treated zeolite. 
Magargee discloses a process and a composition for absorbing ethylene (Abstract). Magargee discloses zeolite treated with potassium permanganate (paragraph [0014]) for maintaining freshness of fruit by absorbing ethylene (paragraphs [0003]; [0004]). 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the absorbent food pad (20, Fig.1) of Jensen, in view of Ochi, to provide the ethylene scavengers comprises adsorbent material such as potassium treated zeolite as taught by Magargee, because the zeolite treated with potassium permanganate (paragraph [0014]) is a known, effective materials for maintaining freshness of fruit by absorbing ethylene (Magargee, paragraphs [0003]; [0004]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772